Nevada Security Bank
Employment Agreement Addendum Number One
For
John Donovan

The employment agreement dated May 25, 2004 by and between John Donovan and
Nevada Security Bank is hereby amended as follows:

4. EXECUTIVE BENEFITS:

4.7 Long-Term Care Insurance: The Bank shall purchase, for Executive or
Executive’s spouse, qualified long-term care insurance (as defined in Internal
Revenue Code (Code) section 7702B(b)), from an insurance company selected by the
Bank, with an annual premium of up to four thousand dollars ($4,000). Pursuant
to Code section 106, the cost of such coverage shall be excluded from
Executive’s gross income. Executive may purchase, at his own expense, long-term
care insurance for his spouse or additional coverage for himself. In the event
that the insurance company determines that the Executive or Executive’s spouse
does not qualify for long-term care insurance, in lieu of such coverage, the
Bank shall pay the Executive additional cash wages in the amount of $4,000 per
year, payable in equal monthly installments. The Executive shall not have the
opportunity to elect to receive cash in lieu of the long-term care insurance.
The Bank reserves the right to terminate the qualified long-term care insurance,
at any time, upon 30 days prior written notice to Executive. In the event that
the Bank terminates such insurance, the Executive shall not be entitled to
receive the cash value of any unpaid premium(s).”

IN WITNESS WHEREOF the parties have executed this Addendum to the Employment
Agreement effective November 14, 2005.

Nevada Security Bank The Executive
By:

     /s/ Hal Giomi     /s/John Donovan     
Hal Giomi John Donovan
Chief Executive Officer

